Shaw, C. J.
This presents a case of some interest, in point of practice. The cause was formerly before the court, and was decided, and the Print Works were charged as trustees of Side-bottom. 3 Met. 297.
The cause having been continued nisi, and considered and decided in another county, an erroneous certificate was sent, directing the clerk to enter a judgment discharging the trustees. When the fact came to be known, by the publication of the report, a petition for a review was presented by the plaintiffs, in order to set aside and reverse the erroneous judgment, and have a new judgment entered. After notice and hearing, and the error appearing as above stated, the prayer of the petition was granted, and the writ of review ordered and issued.
In this stage of the cause, Leonard & Atwood presented their petition, setting forth that the order given them by Side-bottom on Porter, the clerk of the corporation, though it purported to be a naked authority only, was given for value, or that they had advanced money upon it; and praying that they might “be admitted as parties to said suit, so far as it respects their title to the goods, effects or credits in question; ” thus offering, by evidence aliunde, to show an assignment of the wages to themselves. In the former case, it appeared that Leonard & Atwood, although they knew of the service of the trustee process, gave no notice to the company of any assign *446ment to themselves, and made no claim to the fund attached. The court are of opinion, that it is now too late, after a final judgment, and upon a review brought merely for the purpose of correcting an error, to interpose this claim. Had they disclosed it seasonably, by a notice to the trustees, the latter must, for their own protection, have disclosed it in their answer, and then it would have been for the plaintiffs to summon such assignees, if they intended to contest their claim. It being now too late thus to interpose, their petition must be dismissed.
The question then is, what judgment shall be entered on the review. We are not so familiar with the practice on review as we were when reviews were suable as matter of right, and when, in most important cases, the final trial was on review. We understand, however, that in review the court are limited to no form of judgment, but will render such special judgment as the just and legal rights of the parties require. They are not bound, as in error or certiorari, to affirm in whole or reverse .n whole, or affirm as to a specific and independent part and reverse for the remainder. In review, such part of the former judgment as may be found right will be affirmed, especially if it has been executed; in order to protect the levy or other service of execution, by wnich it has been satisfied. If an erroneous part has been executed, judgment will be given in favor of the party aggrieved, that he be restored to what he has lost thereby. The principles and practice of the court, on review, which have mostly originated in statutes, and are peculiar to this State, are stated somewhat fully in 6 Dane Ab. c. 189.
As it appears that the Bristol Print Works recovered a judgment for costs against Carrique and another, the original plaintiffs, which has been satisfied, the judgment must now be entered, in favor of the original plaintiffs, against the corporation, to recover back what was thus paid : Also such judgment as should have been originally entered, viz. that the original plaintiffs (naming them) recover against the said Sidebottom the sum of $ debt or damage, with costs taxed at $ and against the goods, effects and credits of the said Sidebottom, in the hands and possession of the said Bristol Print Works.